Mazzarelli, J.E, and Andrias, J.,
dissent in part in a memorandum by Andrias, J, as follows: On January 29, 2005, Charlotte Theodoratos slipped and fell near the bottom of the stairs leading to the bathroom in the Hunan Ritz Restaurant and was removed from the restaurant by ambulance on a stretcher, which was enough to trigger the restaurant’s obligation under the subject policy to notify plaintiff insurer of Ms. Theodoratos’s potential claim as soon as practicable (see Zadrima v PSM Ins. Cos., 208 AD2d 529 [1994], lv denied 85 NY2d 807 [1995]). We therefore agree that the restaurant failed to comply with that obligation when, despite two letters from Ms. Theodoratos’s attorney suggesting that it forward her claim to its insurer, it did not notify plaintiff until October 2005, when it forwarded the summons and complaint that had been served on the Secretary of State in July. We disagree, however, with the majority’s conclusion that Ms. Theodoratos and her attorney failed to exercise reasonable diligence in attempting to ascertain plaintiffs identity for purposes of independently placing it on notice of her claim pursuant to Insurance Law § 3420 (a) (3).
It is well settled that in exercising this independent right to give notice to the insurer, an injured party should not be charged vicariously with the insured’s delay and that, in determining the reasonableness of such notice, the notice required is measured less rigidly than that required of the insured and the sufficiency thereof is governed not by the mere passage of time but by the means available therefor (Appel v Allstate Ins. Co., 20 AD3d 367, 368-369 [2005]). Thus, “[w]here, as here, the insurer *311does not dispute receiving notice from its insured, the only issue with respect to the injured party [is] whether the efforts of the injured party to facilitate the providing of proper notice were sufficient in light of the opportunities to do so afforded [her] under the circumstances” (id. at 369 [internal quotation marks and citations omitted]). That Ms. Theodoratos never provided plaintiff with formal, written notice of the claim does not necessarily relieve plaintiff of its duty to indemnify the restaurant, inasmuch as plaintiff did eventually receive notice of the claim from the restaurant (see Cirone v Tower Ins. Co. of N.Y., 39 AD3d 435, 436 [2007], lv denied 9 NY3d 808 [2007]).
While Ms. Theodoratos and her attorney might possibly have done more (phone calls, personal visit, etc.), the case law does not so hold, nor can we say as a matter of law that their efforts were inadequate. They sent their first claim letter to the restaurant on March 8, 2005, shortly after they ascertained its corporate identity, and a follow-up letter on April 11, 2005 asking for a prompt response. When they received no response to those letters, they finally got the restaurant’s attention by filing their summons and verified complaint with the Westchester County Clerk on July 12, 2005 and serving it on the Secretary of State on July 18, 2005 pursuant to Business Corporation Law § 306 (b). Presumably the Secretary of State promptly sent a copy of the process to the restaurant, as required by the statute. Nevertheless, it was not until shortly after October 10, 2005, when plaintiff notified it that service on the Secretary of State had been made in July, that the restaurant notified plaintiff of Ms. Theodoratos’s claim. However, even though the restaurant’s notice may have been untimely as to it, that does not foreclose a finding that Mrs. Theodoratos’s efforts were sufficient under the circumstances and the notice was timely as to her. Unlike automobile accidents, where it is easier to find the insurer of the offending vehicle, in order to ascertain the name of the restaurant’s insurer some cooperation from the restaurant was required (cf. Cirone, 39 AD3d 435 [2007], supra). While this is not a case where the restaurant affirmatively misled the injured party (see Denneny v Lizzie’s Buggies, 306 AD2d 89 [2003]), the restaurant nevertheless did nothing in response to the letters.
Thus, the motion court properly denied plaintiffs motion for summary judgment on its claim for a declaratory judgment that it is entitled to disclaim coverage, finding an issue of fact as to whether Ms. Theodoratos made diligent efforts to ascertain plaintiffs identity and independently give it notice of her claim. It should be left to the finder of fact to weigh the restaurant’s failure to contact plaintiff until after it was served with process, *312and determine whether any further effort by Ms. Theodoratos to communicate with the restaurant would have been futile.
The motion court also correctly found a triable issue of fact as to whether, as plaintiff claims, it had effectively cancelled the policy almost a year before the accident for nonpayment of premiums. For present purposes, plaintiffs claim that it has no record of ever receiving or cashing the restaurant’s check is rebutted by the affidavit of the restaurant’s principal that he mailed a check for the premium prior to the cancellation date as corroborated by the restaurant’s check logbook. Moreover, the invoice sent by plaintiff to the restaurant for precancellation earned premiums was not clear that the policy had been cancelled, and the fact that plaintiff sent no further invoices to the restaurant relating to the subject policy is not dispositive. [See 16 Misc 3d 1137(A), 2007 New York Slip Op 51718(U).]